Foster, J.
1. Upon very familiar principles, paroi evidence was inadmissible to aid the construction of the letter from the plaintiff to the defendant, which was claimed to create a lease for years.
2. We are also of opinion that the ruling of the presiding judge was correct, that the terms of this letter did not create an estate for years, namely, a lease for two years, between the parties. The duration of a lease for years must be certain ; this includes both its commencement and termination. It may be conceded that a lease for years may begin “ when a house is suitable to be occupied,” according to the maxim, Id cerium est quad certum reddi potest. But the fatal objection remains that no period of termination is fixed by this letter. A leasehold interest foi an uncertain and indefinite term is an estate at will *231only. Shaw, C. J., in Cheever v. Pearson, 16 Pick. 271. Bishop of Bath’s case, 6 Co. 35. Bac. Ab. Lease, L. 3. It is indisputable that an entry by the lessee under this instrument would not bind him to remain for any definite period. He could terminate his tenancy in the modes provided by statute. As to him, there is no term of certain duration. Consequently there can be none as to the landlord.
The proviso, that after two years from the commencement of the occupancy the landlord may live in the house if he wishes to do so, and that then the tenant may still retain, if he wishes, certain rooms, cannot change the construction. This clause has no tendency to show that the tenant was bound to remain during the two years. Exceptions overruled.